K&L GATES LLP State Street Financial Center One Lincoln Street Boston, Massachusetts 02111 January 15, 2013 VIA EDGAR Division of Investment Management Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Attention: James E. O’Connor, Attorney/Advisor Division of Investment Management Re: Stone Ridge Trust (the “Trust”) Pre-Effective Amendment No. 2 to Registration Statement on Form N-1A (File Nos. 333-184477 and 811-22761) Dear Mr. O’Connor: Transmitted electronically with this letter for filing pursuant to the Investment Company Act of 1940, as amended, and the Securities Act of 1933, as amended, on behalf of the Trust, is the Trust’s second pre-effective amendment to its initial registration statement on Form N-1A (“Pre-Effective Amendment No. 2”).This Pre-Effective Amendment No. 2 responds to further comments received from the staff of the Securities and Exchange Commission and includes audited financial statements. Included with Pre-Effective Amendment No. 2, both the Trust and the Distributor formally request acceleration of effectiveness of the Registration Statement to January 17, 2013. *** Any questions or comments should be directed to Michael S. Caccese at (617) 261-3133 or to the undersigned at (617) 951-9192. Sincerely, /s/ Douglas Y. Charton Douglas Y. Charton
